NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4258-16T4

IN THE MATTER OF
DENIAL OF WAIVER FOR
ALBERTO SANCHEZ.
__________________________

           Argued August 14, 2018 – Decided September 4, 2018

           Before Judges Sumners and Gilson.

           On appeal from the New Jersey Department of
           Health, Office of Emergency Medical Services.

           Matthew R. Streger argued the cause for
           appellant (Keavney & Streger, attorneys;
           Matthew R. Streger and Margaret A. Keavney,
           of counsel and on the brief).

           Stephen J. Slocum, Deputy Attorney General,
           argued the cause for respondent (Gurbir S.
           Grewal, Attorney General, attorney; Melissa H.
           Raksa, Assistant Attorney General, of counsel;
           Stephen J. Slocum, on the brief).


PER CURIAM

     Appellant Alberto Sanchez appeals the final agency decision

of the Department of Health (DOH) denying his request to waive the

clinical training requirements of the Emergency Medical Services

Act (EMS Act), N.J.S.A. 26:2K-7 to -64, to allow him to sit for

the National Registry of Emergency Medical Technicians-Paramedic
Certification Examination.      We affirm because we conclude that the

DOH's decision was consistent with its governing regulations and

was not arbitrary, capricious, or unreasonable.

     On February 6, 2014, Sanchez started his didactic training,

the first of the two-phase training process required by N.J.A.C.

8:41A-1.4 to obtain his paramedic certification.         Upon starting

the training process, he was required to complete it within thirty-

six months, meaning before February 6, 2017.           N.J.A.C. 8:41A-

2.4(h).    Sanchez successfully completed the didactic training on

December 18, 2014, well within the eighteen-month requirement of

N.J.A.C. 8:41a-2.4(g).    Thereafter, he had another eighteen months

to complete his clinical training requirements.         N.J.A.C. 8:41a-

2.4(g).    When he was unable to complete his clinical training

within that period, his request for a six-month extension under

N.J.A.C. 8:41A-2.4(g) was granted on July 25, 2016, by the DOH's

Office of Emergency Medical Services (OEMS); giving him until

December 22, 2016, to complete his clinical training.          The OEMS

also reminded Sanchez that he had to complete the training process

within    thirty-six   months   of   his   training   start   date,   but

incorrectly stated that date was February 22, 2017, rather than

February 6, 2017.

     Despite obtaining an extension, Sanchez failed to timely

complete his clinical training by not participating in at least

                                     2                           A-4258-16T4
five cardiac arrest resuscitations and not successfully performing

at least five defibrillations and synchronized cardioversions.

N.J.A.C. 8:41A-2.6(a)(9) and (10).    He only participated in three

cardiac arrests, and failed to complete any defibrillations or

cardioversions.    On February 28, 2017, he requested a waiver of

these requirements under N.J.A.C. 8:41A-1.4, so that he could

complete several cardiac arrest scenarios requiring unsynchronized

cardiac defibrillations and synchronized cardioversions during a

competency evaluation to be conducted the following week.             The

OEMS denied the waiver request on March 6, 2017, because under

N.J.A.C. 8:41A-2.4, his training could not be extended beyond

February 6, 2017 – thirty-six months of his starting date – and

there were public health concerns if he was allowed more time.

     A month later, Sanchez applied to the DOH for emergent relief

to obtain a waiver of the requirements of N.J.A.C. 8:41A-2.6(a)(9)

and ten (10) clinical requirements "conditioned on the customary

conditions   establishing   competence   in   skill   (cardiac    arrest

management   and   defibrillations/synchronized   cardioversion)"       so

that he could seek to obtain his paramedic certification.         In his

supporting affidavit, he claimed that he stopped his training from

February 2015 to July 2016, due to rumors, which the OEMS failed

to squelch, that his training program would be invalidated.             He

maintained that he resumed the training program after learning

                                  3                              A-4258-16T4
that the program was not invalidated,1 and that other students

from his program had achieved their paramedic certification.    The

DOH issued a final agency decision denying Sanchez relief; citing

the absence of any contested facts requiring a hearing before the

Office of Administrative Law and Sanchez's failure to complete his

training within thirty-six-months of his start date.

     On appeal, Sanchez argues:

          POINT I

          THE DEPARTMENT OF HEALTH'S DECISION TO DENY
          THE REQUESTED WAIVER OF THE MINIMUM NUMBER OF
          CARDIAC    INTERVENTIONS    WAS    ARBITRARY,
          CAPRICIOUS, OR UNREASONABLE.

               A.   The Department of Health's Action
               Violates Express or Implied Legislative
               Polices.

               B.   The Record Contains No Substantial
               Evidence To Support The Findings On Which
               The Department Of Health Based Its
               Action.

               C.   The Department Of Health's Denial Of
               the Waiver Was Not Reasonably Based On A
               Showing Of Any Relevant Factors.

          POINT II

          THE DEPARTMENT OF HEALTH'S DECISION TO DENY
          THE REQUESTED VOLUME WAIVER WAS NOT SUPPORTED
          BY SUBSTANTIAL CREDIBLE EVIDENCE IN THE RECORD
          AS A WHOLE.



1
   OEMS issued a Proposed Notice of Revocation to the training
program, but it was never revoked.

                                  4                        A-4258-16T4
          POINT III

          THE COMPLETE DENIAL OF MR. SANCHEZ'S ACCESS
          TO THE LICENSING EXAM IS SO DISPROPORTIONATE
          TO THE TECHNICAL ISSUE OF MISSING AN
          ADMINISTRATIVE DEADLINE THAT IT MEETS THE
          JURISPRUDENTIAL GROUND FOR REVERSAL.

          POINT IV

          MR. SANCHEZ HAS BEEN DENIED DUE PROCESS AFTER
          HE   WAS  TERMINATED   FROM  THE   DEPARTMENT
          REGULATED TRAINING PROCESS.

               A.   The Department's Denial Of This
               Waiver Is Tantamount To A Sanction On Mr.
               Sanchez Personally. (Not in record)

               B.   The    Department's   History    Of
               Granting Training Centers' Requests For
               Waiver Of The Required Number Of Patient
               Encounters As A Matter Of Course Raises
               It To The Level Of The Default Standard.
               (Not in record)

               C.   The Department Denied A Waiver
               Request That Was Never Made, Precluding
               Any Process At All.

          POINT V

          THE   DEPARTMENT  ERRED  IN   DENYING  ITS
          JURISDICTION TO WAIVER THE 36-MONTH LIMIT.
          (Not in record)

     Appellate review of the DOH's decision is limited.     Barone

v. Dep't of Human Servs., Div. of Med. Assistance & Health Servs.,

210 N.J. Super. 276, 285 (App. Div. 1986).     We have held that

"[w]here [an] action of an administrative agency is challenged,

'a presumption of reasonableness attaches to the action of an


                                5                          A-4258-16T4
administrative agency[,] and the party who challenges the validity

of that action has the burden of showing that it was arbitrary,

unreasonable    or   capricious.'"        Barone,   210   N.J.    Super.        at

285(quoting Boyle v. Riti, 175 N.J. Super. 158, 166 (App. Div.

1980)).     "Delegation of authority to an administrative agency is

construed    liberally   when   the   agency   is   concerned      with       the

protection of the health and welfare of the public."             Ibid.     Thus,

this court's task is limited to deciding

            (1) whether the agency's decision offends the
            State or Federal Constitution; (2) whether the
            agency's action violates express or implied
            legislative policies; (3) whether the record
            contains substantial evidence to support the
            findings on which the agency based its action;
            and (4) whether in applying the legislative
            policies to the facts, the agency clearly
            erred in reaching a conclusion that could not
            reasonably have been made on a showing of the
            relevant factors.

            [A.B. v. Div. of Med. Assistance & Health
            Servs., 407 N.J. Super. 330, 339 (App. Div.
            2009) (citation omitted).]

     "A reviewing court 'may not substitute its own judgment for

the agency's, even though the court might have reached a different

result.'"    In re Stallworth, 208 N.J. 182, 194 (2011) (quoting In

re Carter, 191 N.J. 474, 483 (2007)).        "This is particularly true

when the issue under review is directed to the agency's special

'expertise and superior knowledge of a particular field.'"                    Id.

at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).            However,

                                      6                                  A-4258-16T4
"an   appellate    court   is   'in    no    way    bound    by     the    agency's

interpretation of a statute or its determination of a strictly

legal issue.'"     Carter, 191 N.J. at 483 (quoting Mayflower Sec.

Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)). Indeed, an agency's

"interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

      The EMS Act provides broad authorization for the DOH to

institute regulations concerning the training requirements for

paramedic   certification.       N.J.S.A.      26:2K-8.        In    its    written

decision denying Sanchez a waiver of the clinical requirements for

paramedic training, the DOH determined that, under N.J.S.A. 26:2K-

9 and state and federal constitutions, there was no right to a

hearing to contest its denial of a request to waive requirements

of the paramedic training program.          Nonetheless, the DOH addressed

the merits of the waiver request.            The DOH recognized that the

OEMS mistakenly stated that Sanchez's thirty-six-month training

period expired on February 22, 2017, instead of the correct date

of February 6, 2017, but even with the former date, Sanchez's

waiver   request   on   February      28,   2017,   was     after    the   correct

expiration date.     In addition, the DOH ruled:



                                       7                                    A-4258-16T4
           Not only is a waiver of the 36-month training
           period prohibited by regulation, the waiver
           was also contrary to public health and safety.
           The waiver was detrimental to public health
           because the skills and training Mr. Sanchez
           acquired during his three years of training
           have not been put into practice, thereby
           causing the retention of the skills and
           training to erode.

      Applying    the   governing     standards   of   review   and     legal

principles, we conclude there exists substantial credible evidence

in the record to support the DOH's findings, and that the final

agency decision was not arbitrary, capricious, or unreasonable.

We   further   add   that   we   do   not   consider   Sanchez's   argument

challenging the reasonableness of the thirty-six-month period

under N.J.A.C. 8:41A-2.4(h) to complete his training because the

argument was not raised before the DOH and it is not jurisdictional

in nature nor does it substantially implicate the public interest.

Zaman v. Felton, 219 N.J. 199, 226-27 (2014) (citation omitted).

      Affirmed.




                                      8                               A-4258-16T4